            Case 1:19-cr-00201-LMB Document 96 Filed 08/14/19 Page 1 of 2 PageID# 570

AO 89 (Rev. 08/09) Subpoena lo Testify at a Hearing or Trial in a Criminal Case


                                        United States District Court
                                                                           for the

                                                           Eastern District of Virginia
                   United States of America
                                   V.

                   GEORGE AREF NADER                                          )      Case No. 1:19.cr-201

                              Defendant


                     SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE


To:




           YOU ARE COMMANDED lo appeal* in the United States district court at the time, date, and place shown
below to testify in this criminal case. When you arrive, you must remain at the court until the judge or a court officer
allows you to leave.
Place of Appearance: u.s. District Court                                             Courtroom No.:           Brinkema. 7th Floor
                               401 Courthouse Square                                 Date and Time: 09/30/2019 10:00 am
                               Alexandria. VA 22314

           You must also bring with you the following documents, electronically stored information, or objects(blank ifnot
applicable)'.




          (SEAL)


Date: og|1^1^01^                                                                     CLERK OF COURT



                                                                                               Signature ofClerk or Deputy Clerk




The name, address, e-mail, and telephone number ofthe attorney representing (name ofparty)                            George A. Nader
                                       , who requests this subpoena, are:
 Clayton LaForge
 Latham & Watkins LLP
 555 Eleventh Street NW. Suite 1000
 Washington, DC 20004
 T:(202)637-2200
 F:(202)637-2201
 clayton.laforge@lw.com
Case 1:19-cr-00201-LMB Document 96 Filed 08/14/19 Page 2 of 2 PageID# 571
